                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                  Plaintiff,                           No. CR 18-00290-7 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   ARMANDO DANIEL CALDERON,                            ORDER RE USA MIL NO. 1
                                  14                  Defendant.

                                  15

                                  16        The government moves to admit co-conspirator statements of defendant’s cousin, Eric

                                  17   Jimenez. The motion is GRANTED IN PART AND DENIED IN PART.

                                  18        The defense has objected only to state that independent evidence of the conspiracy must

                                  19   exist outside the statements themselves. The government filed additional statements by

                                  20   defendant that provide some independent support for the conspiracy.

                                  21        The government has met its burden under FRE 801(d)(2)(E) with respect to the bulk of

                                  22   co-conspirator Eric Jimenez’s statements (Dkt. No. 266-1). The object of the conspiracy was

                                  23   distribution of methamphetamine to another, specifically to a confidential source (CS).

                                  24   Substantial independent evidence of the conspiracy to distribute methamphetamine appears

                                  25   throughout the roughly 200 pages of transcripts that the government introduces. This

                                  26   independent proof emerges most strongly in the statements from September 11, 2018. In that

                                  27   exchange, Jimenez called defendant and defendant himself joined Jimenez and the CS for a

                                  28   meeting to discuss a methamphetamine sale (Dkt. No. 266-1, Exh. 8).
                                   1         Parties do not contest that Jimenez made these statements during the conspiracy’s course.

                                   2   And, most of Jimenez’s proffered statements discuss future events. Specifically, Jimenez

                                   3   appears to be planning the methamphetamine sale by discussing meetings, prices, and the like.

                                   4   They furthered the conspiracy. See United States v. Bowman, 215 F.3d 951, 961 (9th Cir.

                                   5   2000). Thus, these statements fit the co-conspirator statement exception to the rule against

                                   6   hearsay, FRE 801(d)(2)(E) (Dkt. 266 at 3).

                                   7         The over 200 pages of transcripts that the government seeks to admit in its initial MIL

                                   8   disclosure, however, grossly over-include irrelevant statements. Long stretches did nothing to

                                   9   further the conspiracy. The statements covered unrelated topics, or manufacture, which does

                                  10   not fall within the conspiracy, as alleged. Nor has the government specifically justified under

                                  11   FRE 801(d)(2)(E) any actual statement; it merely spends two or so pages describing the

                                  12   contours of lengthy conversations largely between Jimenez and the CS (MIL 3-4).
Northern District of California
 United States District Court




                                  13         Thus, the following fall outside the FRE 801(d)(2)(E) exception. With respect to the

                                  14   below statements, the motion is DENIED. The excluded statements are comprised of the listed

                                  15   pages/portions noted and all statements in between (i.e. inclusive).

                                  16

                                  17    Dkt.              Portion                                             Notes
                                  18    Location
                                                          Page 99 (in its entirety) through “How, how
                                  19    Dkt. No. 266-     have I worked? I’ve never gotten out a lot”
                                  20    1 at 99–107       (107).
                                                          Beginning with “Over there, in Redwood City
                                  21    Dkt. No. 266-     . . .” through “He could, he could come with
                                  22    1 at 108–109      the owner of things, but no . . .” (109).
                                                          Whole page.                                         This text message
                                  23    Dkt. No. 266-                                                         thread may be admitted
                                  24    1 (Exh. 5) at                                                         subject to
                                                                                                              authentication,
                                  25    27                                                                    foundation, and
                                                                                                              objection.
                                  26                      All pages.
                                        Dkt. No. 266-
                                  27
                                        1 at 111–118
                                  28
                                                                                       2
                                                          Beginning with, “So, uh, to clean it” (146) and
                                   1    Dkt. No. 266-     ending at “The whole world is waiting” (157).
                                   2    1 at 146–57
                                                          Beginning with, “So that’s how you clean it . . .
                                   3    Dkt. No. 266-     (157) through, “You’ll just take, take a fucking
                                   4    1 at 157–58       week doing that” (158).
                                                          Beginning with, “I’ve done up to twenty kilos”
                                   5    Dkt. No. 266-     (159) through, “Cook what? To make it into
                                   6    1 at 159–64       rock?” (164).
                                                          Beginning with, “No, no well who, nobody
                                   7    Dkt. No. 266-     buys like this. . .” (167) through, “There are
                                   8    1 at 167–68       always people” (168)

                                   9                      Beginning with, “Maybe they are cleaning
                                        Dkt. No. 266-     them” (189) through, “I don’t know … all the
                                  10    1 at 189–92       time” (192).

                                  11

                                  12        The remainder may be admitted, subject to further objection. To be clear, if the defense
Northern District of California
 United States District Court




                                  13   wishes to object before trial to any portion of the remaining, it should do so.
                                  14

                                  15

                                  16        IT IS SO ORDERED.
                                  17

                                  18   Dated: May 25, 2021.
                                  19

                                  20

                                  21                                                           WILLIAM ALSUP
                                                                                               UNITED STATES DISTRICT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
